Sutton, J.
1. Where, to secure a debt, land has been conveyed by a deed containing a power of sale, and the grantor defaults in payment of the secured debt, and the grantee elects to foreclose under the power of sale, and duly and regularly advertises the land for sale and properly exercises the power of sale, and where under the power of sale the grantee is given the right to purchase the land at the sale, and where since the execution of the security deed the market value of lands has been greatly reduced, and where, under a proper exercise of the power of sale, the grantee buys the land in for less than the amount of the secured debt, such exercise of the power of sale in the security deed does not operate as a cancellation and satisfaction of the secured debt and an election to take the land and waive the debt, and the grantee in the security deed may maintain an action against the grantor for the remainder of the indebtedness.
2. Applying the above ruling, the court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Jenhins, P. J., and Stephens, J-., concur.

M. B. Calhoun, for plaintiff in error.
Williams & Freeman, contra.